 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.31
CONSULTING AGREEMENT


AGREEMENT, dated as of April 8, 2009 between China America Holdings, Inc., a
Florida corporation (the “Company”), and Dore Perler.  (the Consultant').


WITNESSETH:


WHEREAS, the Company has agreed to engage the Consultant to provide the Company
with strategic consulting services related to the Company’s operations.


WHEREAS, the Consultant has agreed to provide such services upon the terms and
for the consideration described herein;


WHEREAS, the Company and the Consultant now desire to memorialize their
agreement in a formal written agreement.


NOW THEREFORE, in consideration of the mutual promises and benefits to be
derived from this Agreement, the Company and the Consultant hereby agree as
follows:


1.           Appointment, Services.


(a)           Effective upon April 8, 2009, the Company retains Consultant to
render management consulting services, as described below, to the Company for a
period terminating on December 31, 2009 (the “Term”).


(b)           During the Term, Consultant shall render to the Company management
consulting advice and assume the role of Secretary of the company and Director
of the Company., as well as other functions related to management services as
shall reasonably be requested by the Board of Directors of the Company in
connection with the operation of the business of the Company.


(c)   Consultant shall not be required to be based in any particular location to
perform its duties hereunder.


2.           Payments to Consultant.


The Company shall issue the Consultant One Million Shares (1,000,000) of the
Company’s Common Stock.


Consultant understands and agrees that (i) Consultant will not be treated as an
employee of the Company for federal tax purposes; (ii) Company will not withhold
on behalf of Consultant, pursuant to this Agreement, any sums for income tax,
unemployment insurance, social security, or any other withholding pursuant to
any law or requirement of any governmental body relating to Consultant, (iii)
all of such payments, withholdings, and benefits, if any, are the sole
responsibility of Consultant; and (iv) Consultant will indemnify and hold
Company harmless from any and all loss or liability arising with respect to such
payments, withholdings, and benefits, if any.  In the event the Internal Revenue
Service or any other governmental agency should question or challenge the
independent contractor status of Consultant the parties agree that Consultant
and Company shall have the right to participate in any discussion or negotiation
occurring with such agency or agencies, irrespective of who initiates the
discussion or negotiations.

 
- 1 -

--------------------------------------------------------------------------------

 



3.           Confidential Information.
The parties hereto recognize that a major need of the Company is to preserve its
specialized knowledge, trade secrets, and confidential information.  The
strength and goodwill of the Company is derived from the specialized knowledge,
trade secrets, and confidential information generated from experience with the
activities undertaken by the Company and its subsidiaries.  The disclosure of
this information and knowledge to competitors would be beneficial to them and
detrimental to the Company, as would the disclosure of information about the
marketing practices, pricing practices, costs, profit margins, design
specifications, analytical techniques, and similar items of the Company and its
subsidiaries.  By reason of being a Consultant to the Company, Consultant has or
will have access to, and will obtain, specialized knowledge, trade secrets and
confidential information about the Company's operations and the operations of
its subsidiaries, which operations extend through the United States.  Therefore,
Consultant hereby agrees as follows, recognizing that the Company is relying on
these agreements in entering into this Agreement:


(a)           During and after the Term, Consultant will not use, disclose to
others, or publish any inventions or any confidential business information about
the affairs of the Company, including but not limited to confidential
information concerning the Company's products, methods, engineering designs and
standards, analytical techniques, technical information, customer information,
employee information, and other confidential information acquired by him in the
course of his past or future services for the Company.  Consultant agrees to
hold as the Company's property all memoranda, books, papers, letters, formulas
and other data, and all copies thereof and therefrom, in any way relating to the
Company's business and affairs, whether made by him or otherwise coming into his
possession, and on termination of his employment or on demand of the Company, at
any time, to deliver the same to the Company within twenty four hours of such
termination or demand in writing.


4.           Indemnification.


The Company shall defend, indemnify and hold harmless Consultant, its
affiliates, and each of their officers, directors, shareholders, employees and
agents against any and all expenses, liabilities, costs, risks, and threats
(including, but not limited to, all expenses of defense and investigation
relating thereto), arising out of or related to this Agreement.  The Company
shall have no obligation to indemnify and hold Consultant harmless for any such
legal or other expense, loss, claim, damage, liability, alleged damage or
alleged liability resulting from the recklessness or bad faith of the Consultant
in performing the services which are the subject of this Agreement. The Company
shall be responsible for and shall reimburse Consultant for all attorney’s fees
or costs incurred in enforcing the indemnity obligations set forth in this
paragraph. The obligations of the Company under this paragraph shall be in
addition to any liability that the Company may otherwise have.  The provisions
set forth in this paragraph shall survive any termination of this agreement.


If for any reason the foregoing indemnification is unavailable to the Consultant
or insufficient to hold it harmless, then the Company shall contribute to the
amount paid or payable by the Consultant as a result of such loss, claim,
damage, liability, alleged damage or alleged liability in such proportion as is
appropriate to reflect not only the relative benefits received by the Company
and its stockholders on the one hand and the Consultant on the other hand but
also the relative fault of the Company and the Consultant, as well as any
relevant equitable considerations. In any instance in which the Company has
indemnified the Consultant pursuant hereto and the Consultant recovers from
third parties all or any part of the amount so indemnified by the Company, the
Consultant shall promptly pay over to the Company the amount so recovered.  The
provisions set forth in this section shall survive any termination of the
authorization provided by this letter agreement.


7.           Severability.
The provisions hereof shall be considered severable in the event that any of
such provisions are held by a court of competent jurisdiction to be invalid,
void or otherwise unenforceable and the remaining provisions hereof shall remain
enforceable to the fullest extent permitted by law.

 
- 2 -

--------------------------------------------------------------------------------

 



8.           Entire Agreement; Amendment.


This Agreement contains the entire agreement between the Company and the
Consultant with respect to the subject matter thereof. This Agreement may not be
amended, waived, changed, modified or discharged except by an instrument in
writing.


9.           Notices.


All notices, request demands and other communications hereunder shall be in
writing and shall be deemed to have duly given if delivered or mailed, postage
prepaid, first class as follows:




To the Company:
China America Holdings.
333 E. Hiuhua Road
Shanghai, China 201811
 
ATTN:  Shaoyin Wang
To the Consultant:
 
Dore Perler
 



and/or to such other persons and addresses as any party shall have specified in
writing to the other.


11.           Governing Law.


This Agreement shall be governed by and construed under the laws of the State of
Florida.


12.           Waiver and Further Agreement.


Any waiver of any breach of any terms or conditions of this Agreement shall not
operate as a waiver of any other breach of such terms or conditions or any other
term or condition, nor shall any failure to enforce any provision hereof operate
as a waiver of such provision or of any other provision hereof.


13.           Heading of No Effect.


The paragraph headings contained in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


China America Holdings, inc.




By:          /s/ Shaoyin Wang
Shaoyin Wang
CEO/President






Consultant




By:          /s/ Dore Perler
       Dore Perler



 
- 3 -

--------------------------------------------------------------------------------

 

